UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1511



ROLAND E. WILLIAMS,

                                              Plaintiff - Appellant,

           versus


IRONWORKERS LOCAL 16 PENSION FUND; BOARD OF
TRUSTEES OF THE IRONWORKERS LOCAL 16 TRUST
FUNDS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
1417-AMD)


Argued:   March 14, 2006                   Decided:   April 28, 2006


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Reversed by unpublished per curiam opinion. Judge Traxler wrote an
opinion concurring in the judgment.


ARGUED: Strider Lee Dickson, DLA PIPER RUDNICK GRAY CARY        US,
L.L.P., Baltimore, Maryland, for Appellant.       Francis      Jude
Martorana, O’DONOGHUE & O’DONOGHUE, Washington, D.C.,           for
Appellees. ON BRIEF: Glen K. Allen, DLA PIPER RUDNICK GRAY     CARY
US, L.L.P., Baltimore, Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Appellant, Roland Williams, began working for employers that

contributed to appellee, the Ironworkers Local 16 Pension Fund,

beginning in 1969.         J.A. 375.       Williams worked intermittently for

employers contributing to the Fund until 1990 when he suffered a

severe knee injury while working for one such employer.                        Id. at

376.

       In    1990,   Williams       made   a     “request[]”    to   the    Fund     for

“verification of pension of vested time from 1969 to 1983.”                     Id. at

270. Several months later, the Fund informed Williams that he “was

not vested” because he “had a permanent break in service as of

1981.”      Id. at 272.    The Fund denied Williams’ appeal.               Id. at 277.

In 1996, Williams filed a claim for benefits with the Fund.                          See

id. at 281-82.          The Fund “found insufficient documentation to

support [Williams’] assertion that [he] ha[d] a vested benefit” and

denied his claim.         Id.

       In 2003, Williams again made a claim for benefits from the

Fund.    Id. at 293-96.         In response, the Fund considered the merits

of the claim and again concluded that Williams had no vested

benefit.      Id. at 298-302.       Even though the Fund was of the opinion

that Williams “has already been provided two opportunities to

appeal and the Fund is not obligated to consider multiple appeals

on the same issue,” id. at 298, it permitted Williams to appeal the

initial      decision     denying    him    benefits    while    claiming      not    to


                                           -2-
“concede or imply” that Williams has “standing to appeal” in light

of its view that Williams had already exhausted his right to

appeal.    Id. at 301-02.   Williams appealed.          Id. at 305-08.      On

appeal, the Fund considered the merits of Williams’ claim and

denied his appeal in 2004.       Id. at 310-14.

      After the Fund’s 2004 denial of benefits, Williams filed this

action in the district court pursuant to ERISA section 502(a)(1) to

recover   benefits   allegedly    due     him   under   the   terms   of   the

Ironworkers Local 16 Pension Fund Plan.          Id. at 5-10; see also 29

U.S.C. § 1132(a)(1) (allowing participants or beneficiaries to

bring civil actions to recover benefits due under the terms of a

plan).    The district court granted summary judgment to the Fund,

holding that “Williams’s claim is barred by the applicable statute

of limitations.”     Id. at 12.     The district court reasoned that

Williams “initiated his pursuit of pension benefits in 1996 when he

sought early retirement benefits from the Pension Fund.”              Id. at

15.   Accordingly, it concluded that the statute of limitations

began to run upon the exhaustion of the Fund’s review processes in

1996, which conclusion rendered Williams’ 2004 suit time-barred.

Id.

      ERISA does not contain a statute of limitations applicable to

private actions for benefits, so this court “look[s] to state law

for an analogous limitation provision to apply.”          Dameron v. Sinai

Hosp. of Baltimore, Inc., 815 F.2d 975, 981 (4th Cir. 1987).


                                    -3-
Williams’ claim for denial of benefits is analogous to a state-law

claim for breach of contract.      See id.   The Maryland statute of

limitations for breach of contract is three years.      Md. Code Cts.

& Jud. Proc. § 5-101.     This court has held that “[a]n ERISA cause

of action does not accrue until a claim of benefits has been made

and formally denied.”      Rodriguez v. MEBA Pension Trust, 872 F.2d

69, 72 (4th Cir. 1989).        Thus, the statute of limitations on

Williams’ cause of action began to run on the date of the relevant

formal denial of benefits.

        While it is undisputed that a cause of action accrued upon the

Fund’s denial of Williams’ 1996 claim for benefits, to decide

whether this suit is time-barred we must decide whether a new and

distinct cause of action accrued with the Fund’s denial of benefits

in 2004.     Because the accrual of a cause of action hinges on the

fact of claim and denial, see id., and because the 1996 claim and

denial and the 2004 claim and denial were, in fact, distinct

events, a new cause of action accrued with the Fund’s denial of

benefits in 2004.     Williams’ suit is based on the 2004 claim and

denial, J.A. 7, so the statute of limitations applicable to this

suit began to run when the Fund formally denied Williams’ claim in

2004.     Williams’ suit for denied benefits was filed well within

three years of the accrual of the relevant cause of action.

     The Fund’s handling of Williams’ claims confirms the fact that

the 1996 claim and denial were separate from the 2004 claim and


                                  -4-
denial. Williams submitted one claim for benefits in 1996, and the

Fund considered the merits of Williams’ claim and formally denied

it. Williams submitted another claim for benefits in 2003, and the

Fund again considered the merits of Williams’ claim and formally

denied it.   Although the Fund repeatedly made assertions to the

effect that it had already decided the issue presented by the 2003

claim, see, e.g., id. at 298, 301, it proceeded to (re)consider the

merits of Williams’ later claim in the first instance and on

appeal, id. at 298-302, 310-314.         By considering the merits of

Williams’ 2003 claim for benefits, the Fund treated that claim as

a separate claim for benefits.          Also, the Fund, after denying

Williams’ appeal in 2004, notified him of his right to bring suit

in federal court.   Id. at 314.

     Against this conclusion, the Fund argues that a single cause

of action accrued in 1996 since the claims and formal denials are

actually the same due to the fact that the Fund made identical

determinations on the merits of the two claims.      Because a worker

must be “vested” with the Plan to receive retirement benefits of

any kind, if it was true that Williams did not have “a vested

benefit,” as the Fund concluded in 1996, id. at 281, it was not

possible that Williams would be entitled to benefits in 2003,

having not worked any creditable time since 1990.          The Fund’s

argument focuses on the reason for the denial rather than on the

fact of claim and formal denial.         However, the identity of the


                                  -5-
Fund’s reasons for denying benefits on the merits in 1996 and 2004

does not change the fact that the claim and formal denial of

benefits in 1996 comprised a separate event from the claim and

formal denial of benefits in 2004.   And, our cases key the accrual

of an ERISA cause of action and, thus, the statute of limitations,

to the fact of claim and formal denial.   See Rodriguez, 872 F.2d at

72.

      For the reasons stated herein, the judgment of the district

court is reversed.



                                                           REVERSED




                               -6-
TRAXLER, Circuit Judge, concurring in the judgment:

     I agree that the district court erred in granting summary

judgment in favor of the Fund on statute of limitations grounds and

that the decision should be reversed. I write separately, however,

because I do not believe that a new cause of action governed by a

fresh statute of limitations necessarily accrues every time a claim

is filed and denied.   If a claim for benefits was made and denied

and no federal court action was filed within the applicable statute

of limitations, the claimant should not be able to revive his right

to sue simply by filing another claim seeking the very benefits

that previously had been denied.   I do not believe that the holding

of Rodriguez v. MEBA Pension Trust, 872 F.2d 69 (4th Cir. 1989),

would compel such a result.

     In this case, however, as the district court noted, Williams’

prior claim was for early retirement benefits.    The claim at issue

in this appeal is for regular retirement benefits and thus is

separate and distinct from the 1996 claim for benefits.       Under

Rodriguez, the statute of limitations on Williams’ claim for

regular retirement benefits began to run when the Fund denied that

claim in 2004.   See id. at 72.    Accordingly, Williams’ action was

timely filed, and the district court erred by dismissing it on

statute of limitations grounds.




                                  -7-